Citation Nr: 1027346	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for a chronic lumbosacral 
disorder to include lumbosacral strain.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's right knee synovitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from December 1950 to December 
1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which denied both service connection for 
bilateral hearing loss disability and chronic lumbosacral strain 
and an increased disability evaluation for the Veteran's right 
knee synovitis.  In April 2010, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge sitting 
at the RO.  At the hearing, the Board advanced the Veteran's 
appeal on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's service-connected right knee disability has been 
objectively shown to be manifested by no more than a right knee 
range of motion of 0 to 105 degrees, degenerative joint disease, 
and no synovitis.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
Veteran's right knee synovitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claim of entitlement 
to an increased evaluation for his right knee synovitis, the 
Board observes that the RO issued a VCAA notice to the Veteran in 
April 2006 which informed him of the evidence generally needed to 
support a claim of entitlement to an increased evaluation; what 
actions he needed to undertake; and how the VA would assist him 
in developing his claim.  The April 2006 VCAA notice was issued 
prior to the July 2006 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as to 
the substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met as set forth above.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).  


II.  Increased Evaluation

A.  Historical Review

The Veteran's service treatment records indicate that he was 
treated for a right medial meniscal cartilage injury.  The report 
of an April 1955 VA examination for compensation purposes states 
that the Veteran exhibited a full range of motion of the right 
knee without pain.  He was diagnosed with right knee synovitis.  
In May 1955, the VA established service connection for right knee 
synovitis and assigned a 10 percent evaluation for that 
disability.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Synovitis is to be evaluated as 
degenerative arthritis on the basis of limitation of motion of 
the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2009).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
the limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  

Limitation of flexion of either leg to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).  The average normal range 
of motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

At a May 2006 VA examination for compensation purposes, the 
Veteran complained of occasional right knee pain and locking.  He 
reported that he used a knee brace.  On examination of the right 
knee, the Veteran exhibited a range of motion of 0 to 105 degrees 
without pain and intact ligaments.  Contemporaneous X-ray studies 
of the right knee revealed findings consistent with 
tricompartmental degenerative joint disease.  The Veteran was 
diagnosed with right knee ligamentous injury residuals with 
chronic pain.  

In his July 2007 Appeal to the Board (VA Form 9), the Veteran 
advanced that his right knee synovitis warranted an evaluation in 
excess of 10 percent.  

At a December 2009 VA examination for compensation purposes, the 
Veteran complained of chronic right knee pain.  He was observed 
to have an antalgic gait.  On examination of the right knee, the 
Veteran exhibited a range of motion of 0 to 140 degrees without 
pain, no synovitis, and no joint laxity.  Contemporaneous X-ray 
studies of the right knee revealed moderate degenerative changes.  
The examiner stated that the Veteran did experience right groin 
and right hip pain associated with movement of the knee.  The 
Veteran was diagnosed with right knee tricompartmental 
osteoarthrosis and "no findings of synovitis or inflammatory 
joint disease."  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
experienced right knee looseness and had fallen four times in the 
preceding six months due to his knee.  He stated that he wore a 
knee brace provided by the VA.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran's service-connected right knee disability has been 
objectively shown to be manifested by no more than a right knee 
range of motion of 0 to 105degrees; chronic pain; and 
degenerative changes on X-ray studies.  The current 10 percent 
evaluation adequately reflects the Veteran's service-connected 
right knee disability picture.  In the absence of either 
limitation of right knee flexion to 30 degrees or  extension to 
15 degrees, the Board finds that the Veteran's right knee 
synovitis does not merit a schedular evaluation in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 
5260, 5261 (2009).  

The Veteran's clinical findings fall directly within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5260 (2009).  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2009).  Therefore, the Board concludes that 
an evaluation in excess of 10 percent is not warranted for the 
Veteran's right knee synovitis at any time during the pendency of 
this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased evaluation for the Veteran's right knee synovitis is 
denied.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability secondary to his 
combat-related noise exposure and a chronic lumbosacral spine 
disorder secondary to his service-connected right knee disability 
and associated "leg length inequality."  Lay assertions may 
serve to support a claim for service connection by establishing 
the occurrence of observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has clarified 
that lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Initially, the Board observes that it appears that the RO had not 
had an opportunity to address the issue of service connection for 
"leg length inequality."  The Board finds that the issue of 
service connection for "leg length inequality" is inextricably 
intertwined with the certified issue of service connection for a 
chronic lumbosacral spine disorder to include lumbosacral strain.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

At the April 2010 hearing on appeal, the Veteran testified that 
his chronic bilateral hearing loss disability was etiologically 
related to his combat-related noise exposure as a combat support 
radio operator.  The Veteran's service personnel records have not 
been associated with the record.  The VA should obtain all 
relevant military records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

The reports of the May 2006 VA examination for compensation 
purposes convey that the Veteran was diagnosed with chronic 
lumbosacral strain.  While the examiner determined that it was 
"less likely than not that his back is secondary to any knee 
condition," the physician failed to address whether the 
Veteran's chronic lumbosacral spine disorder had increased in 
severity beyond its natural progression as the result of his 
service-connected right knee disability.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that the Veteran's 
service personnel file be forwarded for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and etiology 
of his chronic lumbosacral spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
lumbosacral spine disorder had its onset 
during active service; is otherwise related 
to active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
service-connected right knee disability.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for "leg 
length inequality."  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.

4.  Then readjudicate the Veteran's claims 
for service connection for chronic 
bilateral hearing loss disability and a 
chronic lumbosacral spine disorder to 
include lumbosacral strain with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.310(a) (2009); the United States 
Court of Appeals for Veterans Claims' 
(Court) decision in Allen v. Brown, 7 Vet. 
App. 439 (1995); and the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the benefits 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

5.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


